Citation Nr: 0307144	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an initial compensable rating for hiatal 
hernia with gastroesophageal reflux prior to March 20, 1997, 
and an initial rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1984 to September 
1996.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from February 1997 and December 
1999 rating decisions of the Department of Veterans Affairs 
(VA), Medical and Regional Office Center in Wichita, Kansas 
(M&RO).  The Board remanded this case in August 1998 and 
October 2002 for development of the record.  The case has now 
been returned for appellate consideration.
 

FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
shows that the veteran does not have irritable bowel 
syndrome.

2.  Prior to October 23, 2001, the veteran's service 
connected hiatal hernia with gastroesophageal reflux was 
characterized primarily by complaints of daily episodes of 
reflux, epigastric discomfort, and some nausea.

3. Since October 23, 2001, the veteran's service-connected 
hiatal hernia with gastroesophagel reflux has been 
characterized by complaints of epigastric pain and distress, 
regurgitation, emesis once a week, frequent nighttime 
discomfort and substernal pain that had not been relieved by 
her current medication.  




CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred or aggravated 
during the veteran's active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

2.  From September 9, 1996 to October 22, 2001, the criteria 
for an initial rating of 10 percent for hiatal hernia with 
gastroesophageal reflux disease have been met. 38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7346 (2002).

3.  From October 23, 2001, the criteria for an initial 30 
percent disability evaluation for hiatal hernia with 
gastroesophageal reflux disease have been met. 38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records, private medical treatment records 
and reports of VA examinations.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include VA examinations.  
There is no identified probative evidence which remains 
outstanding.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the reasons and bases for 
its decisions, and the information and evidence necessary to 
substantiate the claims.  In particular, in a November 2001 
RO decision and a November 2002 supplemental statement of the 
case (SSOC), the veteran was notified of the VCAA and that 
the claims were determined based on the medical information 
of record.  The veteran was also notified of the evidence 
necessary to substantiate his claims, as well as VA 
development activity.  Both the November 2001 RO decision and 
the February 2002 SSOC also set out the applicable laws and 
regulations.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.

The veteran's entrance examination is negative for any 
findings, treatment, or diagnoses of irritable bowel 
syndrome.  The service medical records document numerous 
gastrointestinal complaints to include abdominal pain and 
cramping, diarrhea, nausea, and vomiting.  Various 
assessments included acute gastroenteritis, chronic diarrhea, 
viral gastroenteritis, gastritis, viral syndrome, and 
suspected irritable bowel syndrome.  

VA outpatient treatment records dated from February to July 
1997 document several complaints of abdominal pain, 
intermittent diarrhea, nausea and vomiting, and umbilical 
tenderness.  

In a VA treatment report dated March 20, 1997, the veteran 
complained of intermittent episodes of diarrhea that were 
dark green in color.  She stated that she had not had any 
changes in her dietary habits.  She complained of a stomach 
ache located around the umbilicus.

In a subsequent March 1997 VA treatment record, the veteran 
stated that her problems with diarrhea began in active 
service.  The assessment was intermittent diarrhea with a 
question of irritable bowel syndrome.  In an April 1997 VA 
treatment record, the veteran complained of intermittent pain 
about the umbilicus area and that she had soft/loose stools 
for three days in association with pain.  She stated that at 
other times she had normal bowel movements and reported no 
constipation.  An abdominal ultrasound was essentially 
negative.  The only impression was enlarged distal common 
bile duct which measured 5.5 mm.  Examination of the abdomen 
revealed that it was soft, supple, and obese.  Bowel sounds 
were present in four quadrants.  There was no organmegaly.  
There was no pain with percussion or palpation.  There was no 
evidence of bulging of viscera around the umbilicus, however 
the abdomen was obese.  The assessment was abdominal pain, 
probable irritable bowel syndrome.

The veteran underwent a VA gastrointestinal examination in 
May 1998.  She stated that she had soft formed stools only 
with no liquid diarrhea and no constipation.  She reported 
that she had no colic, no distention, no nausea, or vomiting.  
She stated that she had low abdominal discomfort a couple of 
hours to all day in duration and that did not change the 
character of her stools.  The abdomen discomfort would start 
and stop on its own with no known pattern and no known cause.  
Examination revealed no specific site for ulcer disease.  
There were no signs of anemia.  There was tenderness around 
the umbilicus on an intermittent basis and in the low abdomen 
area between the umbilicus and the symphysis pubis which, she 
complains is uncomfortable but there was no guarding and 
normal bowel sounds were auscultated.  Upper gastrointestinal 
series showed hiatal hernia with reflux.  The stomach and 
duodenum were grossly unremarkable.  Chest x-ray was 
negative.  CBC and differential were normal.  She had a BUN 
of 4 with normals noted be 6 to 19; the rest was normal.  The 
diagnoses were obesity and hiatal hernia with reflux.  The 
examiner noted that no evidence of gastritis was seen on 
upper gastrointestinal series.

The veteran underwent a second VA gastrointestinal 
examination in May 1998.  She stated that she had no nausea 
or vomiting.  She had no constipation but occasionally she 
had soft, loose stools, but no liquid diarrhea.  She stated 
that she had no history of fistula.  She complained that when 
her abdomen hurt it was around the umbilicus and the low 
front of the abdomen only.  There were normal bowel sounds 
with no guarding at the time of examination.  There were no 
masses or tenderness.  Current treatment was Tagament two 
times a day.  There were no fistulas.  Barium enema showed no 
evidence of masses or obstruction.  Fecal residue was seen in 
the transverse colon and it was indicated that a possibility 
of a sessile polyp could be present.  The diagnosis was that 
irritable bowel was not supported by barium enema 
examination.  

At a November 1998 personal hearing, the veteran testified 
that she was seen during service for a gastrointestinal 
problem that was called an upper gastrointestinal virus.  She 
could not recall when she was initially diagnosed with a 
hiatal hernia.

Following appellate review in August 1998, the Board remanded 
the issue of service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and hiatal 
hernia for further development of the evidence.  The RO was 
to afford the veteran a VA gastrointestinal examination in 
order to determine the nature and etiology of her 
gastrointestinal symptomatology.

In a VA outpatient treatment report dated in February 1999, 
the veteran complained of alternating loose stools with 
constipation and some cramping and abdominal pain.  She 
stated that she had seen a dietician who recommended 
increasing her fiber intake that was somewhat helpful.  The 
abdomen was soft, with positive bowel sounds, nontender, 
nondistended, no hepatosplenomegaly was palpated and no 
masses noted.  The assessment was irritable bowel syndrome.

The veteran underwent a VA gastrointestinal examination in 
October 1999.  The examiner noted on review of the veteran's 
medical records that the veteran complained of having daily 
indigestion and nighttime heartburn with esophageal reflux 
for years starting in the military.  The veteran denied any 
vomiting, hematemesis or melena at the present time.  Her 
current medications consisted of Cimetidine, Colace, and 
Tums.  She denied any hypoglycemic reactions or circulatory 
disturbances after meals.  She stated that she never has 
constipation, however she did complain of diarrhea problems.  
She stated that the diarrhea occurs in the middle of the 
night and that she has multiple bowel movements every 15 
minutes for two to three hours.  She stated that with the 
onset of diarrhea, she has internal soreness around the 
umbilicus.  She could not relate any food to the onset of 
diarrhea.  She stated that she has kept a food diary and that 
there is no relationship to the onset of abdominal discomfort 
and diarrhea.  She stated that the onset of diarrhea lasted 
for two to three days and gradually subsides.  These episodes 
occur once or twice per month.  She did not take any 
additional medication to control the diarrhea.  She stated 
that preceding the episodes of diarrhea, there was a state of 
nausea without vomiting and the nausea lasted from one to 
three hours.  She described the stools during an episode of 
diarrhea as being liquid brown.  She did not describe the 
stools as being watery or with food content.  Examination of 
the abdomen revealed that it was protuberant and obese.  
Bowel sounds were present in all four quadrants.  Percussion 
was normal.  No organomegaly was felt.  There was no 
tenderness elicited with light palpation.  With deep 
palpation there was tenderness elicited at the epigastrium 
and in the lower left and right quadrants.  This tenderness 
was mild.  McBurney's was negative.  There was no known ulcer 
at this time.  There was weight gain.  There were no signs of 
anemia.  It was noted that an October 1999 upper GI air 
contrast examination revealed a hiatal hernia with 
demonstrable reflux.  The stomach and duodenum were grossly 
unremarkable.  The diagnosis was hiatal hernia with 
demonstrable reflux.  The examiner noted that a May 1998 
upper GI air contrast examination revealed a hiatal hernia 
with demonstrable reflux.  He opined it was more likely than 
not that this condition had existed for several years due to 
the veteran's self report of symptomatology during her 
military career with documentation in the record of nausea 
and stomach pain during her military career.  The examiner 
therefore concluded that it was more likely than not that 
this condition existed prior to September 8, 1996.

The veteran underwent a second VA gastrointestinal 
examination in October 1999.  She denied any dysphagia for 
solids or liquids.  She complained of epigastric discomfort 
and periumbilical discomfort.  She denied substernal or arm 
pain.  She denied hematemesis or melena.  She did complain of 
frequent reflux especially during the night.  She stated that 
she did not notice reflux during the daytime.  She 
experienced burning pain above the umbilicus.  She had 
experienced nighttime reflux when burning liquid refluxes 
into the back of the throat.  She denied vomiting, however, 
she has experienced nausea in relationship to occurrences of 
diarrhea.  Physical examination was reported to be the same 
as the previous October 1999 VA examination.  It was noted 
that an October 1999 VA upper GI air contrast revealed the 
impression of hiatal hernia with demonstrable reflux.  The 
stomach and duodenum were grossly unremarkable.  It was 
stated that this examination concurred with the May 1998 
upper GI air contrast study with the impression of hiatal 
hernia with demonstrable reflux.  The stomach and duodenum 
were grossly unremarkable.  The diagnosis was hiatal hernia 
with demonstrable reflux.  The examiner stated that due to 
the presence of nausea, reflux, and dyspepsia, during 
military service, and due to the 1998 and 1999 upper 
gastrointestinal series examination results, it was more 
likely than not that a hiatal hernia with reflux was present 
during active duty.  Therefore, current hiatal hernia with 
reflux was related to symptoms in service.

The veteran underwent a third VA gastrointestinal examination 
in October 1999.  It was noted that the veteran had never had 
hernia surgery and there was no known malignancy at this 
date.  There was no peritoneal or tuberculosis known at this 
date.  The veteran's complaints of diarrhea and physical 
findings were recorded in the initial October 1999 VA 
examinations as noted above.  It was noted that an April 1998 
double contrast barium enema showed no evidence of mass or 
obstruction.  A few filling defects were seen, more prominent 
in the region of the transverse colon, which are mostly due 
to fecal residual.  However, the possibility of sessile 
polyps still remained.  It was noted that if clinically 
indicated, a follow-up colonoscopy would be of help.  A 
November 1999 colon air contrast barium enema revealed no 
specific gas pattern.  A double contrast barium enema was 
initiated without any difficulty.  The colon was filled all 
the way to cecum with reflux in the appendix and terminal 
ileum.  No gross evidence of mass or obstruction was seen.  
The impression was negative double contrast barium enema.  
The diagnosis was no radiological evidence of irritable bowel 
syndrome.  The examiner commented that the symptomatology of 
awakening at night with abdominal pain and diarrhea and the 
absence in the record of complaint of constipation before 
administration of bulk-forming agents leads to the conclusion 
that it is not likely that that the veteran had irritable 
bowel syndrome.  The examiner stated that it was quite 
uncommon for pain to awaken the veteran at night according to 
Cecil's Essentials of Medicine.  With irritable bowel 
syndrome constipation was usually alternated with diarrhea 
and abdominal pain was meal related and relieved by passing 
flatus or stool.  The veteran had no related food intake to 
the onset of symptoms.

In a December 1999 rating decision, the RO denied service 
connection for irritable bowel syndrome and granted service 
connection for hiatal hernia with reflux with a 
noncompensable evaluation, effective September 9, 1996.

Medical treatment reports from Family Medicine East dated in 
May 2000 and June 2001 were received.  In a May 2000 
treatment record, the veteran was diagnosed with irritable 
bowel syndrome.  In a June 2001treatment record, it was noted 
that the veteran complained of increased reflux disease.  She 
stated that the reflux had been getting worse over the past 
few years.  She had taken Prilosec in the past.  It seemed to 
be stress related and it was worse at night when she laid 
down.  She indicated that there were no black or bloody 
stools.  She claimed that she did have a little vomiting with 
the reflux.  It was noted that the physical examination was 
limited to the interview.  The assessment was gastroesphogeal 
reflux disease.

The veteran underwent a VA gastrointestinal examination on 
October 23, 2001.  She denied dysphasia for solids and 
liquids.  She stated that on a daily basis, she experiences 
pain from the epigastrium to the upper esophagus at a level 
of eight on the pain interval scale.  Two to three times a 
week, she experienced much "heartburn" that spread from the 
upper esophagus near the cardium across the chest; she 
indicated the left chest area and the left upper arm.  The 
pain may last up to 10 minutes in length, and she has been 
given no medication and no work-up for the pain or to rule 
out heart disease.  She denied hematemesis or melena.  She 
stated that there was regurgitation if she eats after 5:00 
PM.  She has elevated the head of her bed.  There was no 
complaint of nausea.  She stated that she experienced 
vomiting of food emesis one time per week and that she wakes 
up during the night with discomfort.  Her current treatment 
included Aciphex, which replaced a prescription for Prilosec.  
The veteran stated that the Prilosec stopped working 
effectively.  She takes Aciphex daily but continued to 
experience nighttime heartburn as much as she always has, 
which was frequently.  She stated that it did not matter what 
foods she eliminated from her diet, she continued with 
reflux, regurgitation, and heartburn.  Physical examination 
revealed no signs of anemia.  The veteran's nutrition 
appeared to be over-adequate.  Her current weight was 244 
pounds.  The least she had weighed over the last year was 240 
pounds, which she stated was approximately her average 
weight.  The examiner noted that further diagnostic or 
clinical testing was not required due to the consistency of 
the examinations conducted in 1998 and 1999, and due to the 
fact that there has been no surgical repair of the hiatal 
hernia.  The diagnosis was hiatal hernia with demonstrable 
reflux.

The veteran underwent a second VA gastrointestinal 
examination in October 2001.  The veteran related that she 
sometimes develops cramping diarrhea after eating.  She 
described episodes of driving home after a meal and needing 
to stop in order to find a restroom due to diarrhea symptoms.  
She stated that the diarrhea may last for two days then go 
away and that she may be "clear" for one week at time.  She 
described the cramping as painful and stated that she may be 
up five to six times a night or sometimes all night due to 
diarrhea.  She described her stools as watery and liquid.  
She was not able to predict when these episodes would occur.  
She stated that the diarrhea could occur whether or not she 
was stressed and that pain was not relieved with the bowel 
movements.  The pain may remain for three continuous days or 
it may remain for 10-15 minutes.  Physical examination 
revealed no hernia or ventral hernia.  There were no 
residuals of malignancy.  The abdomen was protuberant and 
obese.  Bowel sounds were present in all four quadrants 
without hyperactivity of the bowel.  There was no tenderness 
to palpation.  There was no organomegaly palpated.  The 
abdomen was normal to auscultation, to percussion, and to 
palpation.  The diagnosis was gastrointestinal disorder.  The 
examiner commented that the diagnosis of irritable bowel 
syndrome from the veteran's private physician was 
appreciated.  However, there was no documentation within the 
claims folder to document that this syndrome was diagnosed 
during the veteran's military service.  Therefore, it was not 
etiologically related to the veteran's military illness. 

In a November 2001 RO decision, the rating for the veteran's 
service connected hiatal hernia with gastroesophageal reflux 
was increased to 10 percent effective, March 20, 1997, the 
date of a VA outpatient treatment record which the RO claimed 
showed an increase in the veteran's symptomatology. 

In a December 2002 correspondence, the veteran reported that 
she had no additional evidence to submit and to proceed with 
the claim.

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The question of whether the veteran actually has a current 
diagnosis of irritable bowel syndrome is disputed by the 
evidence of record.  The evidence in this case shows a 
notation in service of suspected irritable bowel syndrome.  
Post-service, VA and private treatment reports have diagnosed 
the veteran with suspected irritable bowel syndrome as well 
as two entries which show diagnoses of irritable bowel 
syndrome.  However, on VA examination in May 1998, the 
examiner stated that irritable bowel syndrome was not support 
by a barium enema examination.  Furthermore, on VA 
examination in October 1999, the examiner concluded that it 
was not likely that the veteran had irritable bowel syndrome 
based on the symptomatology provided by the veteran.  

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the VA examiners' opinions, 
indicating that there is no current diagnosis of irritable 
bowel syndrome.  In this regard, the Board observes that both 
VA examiners reviewed the entire claims file and conducted a 
thorough physical examination of the veteran.  In particular, 
the October 1999 VA examiner provided a clear rationale 
(including reference to medical literature) as to why the 
veteran's reported symptomatology did not support a diagnosis 
of irritable bowel syndrome.  In contrast, the February 1999 
VA treatment record and May 2000 private treatment record 
providing diagnoses of irritable bowel syndrome appeared to 
have been made without thorough examinations of the veteran.  
Accordingly, the Board finds the VA examiners opinions to be 
of preeminent probative value.

Furthermore, even assuming that the veteran currently has 
irritable bowel syndrome,  there is no competent evidence 
supporting the veteran's claim that irritable bowel syndrome 
is related to service.  Therefore, service connection for 
irritable bowel syndrome is denied.

Increased Rating Claim

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, as noted in the Introduction above, a claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim for a higher rating for hiatal hernia with 
gastroesphogeal reflux is an original claim not a claim for 
an increase, and separate ratings may be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The service-connected hiatal hernia with gastroesophageal 
reflux is currently evaluated under Diagnostic Code 7346.  A 
10 percent evaluation is warranted for hiatal hernia with two 
or more of the symptoms required for the 30 percent 
evaluation, but of less severity.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board notes that the RO has assigned a noncompensable 
evaluation for the veteran's hiatal hernia with 
gastroesphogeal reflux prior to March 20, 1997 and an initial 
rating of 10 percent thereafter.

In reviewing the evidence of record, the Board disagrees with 
the RO's determinations.  Since the veteran's initial claim 
was received on September 9, 1996 and until October 22, 2001, 
the veteran's reported symptoms included numerous complaints 
of abdominal discomfort with umbilical tenderness, daily 
indigestion and reflux, and nausea.  The Board finds that 
these symptoms more closely approximate a 10 percent 
evaluation under Diagnostic Code 7346.  However, during this 
period of time, the medical reports do not show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation with substernal arm pain that is productive of 
considerable impairment of health, required for a 30 percent 
evaluation.  Thus, the Board finds that from September 9, 
1996 to October 22, 2001, an initial 10 percent evaluation 
for hiatal hernia with gastroesophageal reflux is warranted.  

At the October 23, 2001 VA examination, the veteran's 
complaints pertaining to her hiatal hernia with 
gastroesophageal reflux demonstrates that the frequency, 
duration, and severity of her symptoms had increased.  In 
essence, the veteran reported pain in the upper esophagus, 
pain that spread across her upper arm and chest, 
regurgitation and reflux, that were not eliminated regardless 
of the foods that she stopped eating.  She reported emesis 
once a week and nighttime awakenings due to discomfort.  Her 
current medication was claimed to be ineffective for her 
nighttime heartburn.  Thus, the Board is of the opinion that 
since October 23, 2001, the evidence shows that the veteran's 
symptoms are indicative of considerable impairment of health 
and that the evidence more closely approximates an initial 30 
percent rating for hiatal hernia with gastroesophageal 
reflux.  See 38 U.S.C.A. §§ 1155, 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7346.

Because the symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health are not apparent in this veteran's case, a 60 percent 
disability evaluation is not warranted. Therefore, the Board 
is of the opinion that since October 23, 2001, the hiatal 
hernia with gastroesophageal reflux is most appropriately 
evaluated as 30 percent disabling, under Diagnostic Code 
7346.


ORDER

Service connection for irritable bowel syndrome is denied.

Prior to October 23, 2001, an initial 10 percent disability 
evaluation for hiatal hernia with gastroesophageal reflux is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

From October 23, 2001, an initial 30 percent disability 
evaluation for hiatal hernia with gastroesophageal reflux is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

